GILLESPIE, Presiding Justice.
This case involves a suit for personal injuries sustained by the plaintiff-appellant in an intersectional automobile accident. The jury returned a verdict in favor of defendant-appellee. The jury was justified in finding that appellant’s own negligence was the sole proximate cause of the collision and her resulting injuries and that such negligence consisted of appellant driving her automobile into a through highway at a time when appellee’s automobile was approaching so closely on the through highway as to constitute an immediate hazard in violation of Mississippi Code 1942 Annotated, Section 8197 (1967).
A careful review of the record reveals no reversible error in the jury instructions. In our opinion the case should be affirmed.
Affirmed.
RODGERS, PATTERSON, SMITH and ROBERTSON, JJ., concur.